No.    95-360
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1995
FARM CREDIT BANK OF SPOKANE,
a corporation, successor by
merger to The Federal Land
Bank of Spokane,
          Plaintiff and Respondent,
     v.

RONALD FULBRIGHT and GAYLE FULBRIGHT,
husband and wife; WILLIAM L. DICKSON and
BERTHA A. DICKSON, husband and wife;
DUANE SCOTT and RENAE SCOTT, husband                          i
and wife; and LYNN BLAIR,
          Defendants and Appellants.




APPEAL FROM:   District Court of the Tenth Judicial District,
               In and for the County of Fergus,
               The Honorable John R. Christensen, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               Ronald Fulbright, Coffee Creek, Montana (pro se)
          For Respondent:
               A. Lanch Tonn, Lucas & Monaghan, Miles City, Montana


                               Submitted on Briefs:    November 9, 1995
                                            Decided:   December 12, 1995
Filed:
Justice William E. Hunt, Sr. delivered the Opinion of the Court.

     Appellants appeal the order of the Tenth Judicial District
Court,    Fergus County, granting Respondent an extension of the time
in which it may execute a foreclosure entered against Appellants.
     We affirm.
     Appellants     Fulbright      (Fulbrights)      obtained a   loan   from
Respondent (Bank), and, as collateral, executed a mortgage in the
Bank's favor on certain real property.            The Fulbrights subsequently
defaulted on the loan, and the Bank foreclosed the mortgage.              The
Bank sold the foreclosed property for considerably less than the
amount of the loan, and obtained a deficiency judgment against the
Fulbrights for the amount still owed.
         Under § 25-13-101, MCA,     a party has six years in which to
execute a judgment, but § 25-13-102, MCA, provides that a judge may
extend the time allotted for execution.            The Bank moved for such an
extension, which the District Court granted. The Fulbrights appeal
the order extending the time allowed for executing the judgment.
As the sole basis of their appeal, they allege that the Bank is a
foreign corporation and, as such, must obtain a certificate of
authority before conducting business in the state of Montana.
         While the Fulbrights contend that the Bank is a foreign
corporation and the Bank contends it is not, we need not consider
this issue because we find the plain language of the pertinent
statute to be dispositive.
         Section 35-l-1026, MCA, provides:


                                       2
     (1) A foreign corporation may not transact business in
     this state until it obtains a certificate of authority
     from the secretary of state.
     (2) The following activities, among others, do not
     constitute transacting business within the meaning of
     subsection (1) . . .
     (g) creating or acquiring indebtedness, mortgages and
     security interests in real or personal property;
     (h) securing or collecting debts or enforcing mortgages
     and   security   interests in property    securing  the
     debts . . . .
     The activities the Bank has pursued in this case involve
creating a mortgage and collecting a debt by foreclosing on the
mortgage.    Under the plain language of the above statute, it is
irrelevant whether the Bank is a foreign corporation or not.        Even
assuming arguendo that it is, it need not obtain a certificate of
authority in order to pursue these activities.
     The    Fulbrights   contend   that    5 35-l-1026,   MCA, is    not
applicable in this case because the Bank initiated the foreclosure
action in 1988    and this    statute was not enacted until 1992.
However, the Fulbrights have overlooked the predecessor to 5 35-l-
1026, MCA, which similarly provided:
     [Al foreign corporation shall not be considered to be
     transacting business in this state for the purposes of
     this chapter by reason of carrying on in this state any
     one or more of the following activities . . . (7)
     creating, as     borrower or    lender, or     acquiring
     indebtedness or mortgages or other security interests in
     real or personal property; (8) securing or collecting
     debts or enforcing any rights in property securing the
     same . . . .
Section 35-l-1002, MCA (1987).          This predecessor to the current
§ 35-l-1026, MCA, was enacted in 1967, and therefore was in force
during all of the events pertinent to this case.



                                    3
     Because the Bank need not obtain a certificate of authority in
order to execute a foreclosure,       regardless of whether it is a
foreign corporation or not,   the order of the District Court is
affirmed.


                                                    Justlce




                                  4
                                       December 12, 1995

                                  CERTIFICATE OF SERVICE

I hereby certify that the following certified order was sent by United States mail, prepaid, to the
following named:


Ronald Fulbright
c/o Box 98
Coffee Creek, Montana


A. Lance Tonn, Esq.
Lucas & Monaghan, P.C.
513 Main St.
Miles City, MT 59301


                                                     ED SMITH
                                                     CLERK OF THE +IPREME COURT
                                                     STATEX4TE~A